Case 16-36770        Doc 52     Filed 04/16/19     Entered 04/16/19 13:12:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 36770
         James Evan Graves
         Malaika L Graves
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/18/2016.

         2) The plan was confirmed on 01/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/19/2018, 08/20/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/19/2017, 06/21/2018, 12/27/2018.

         5) The case was Dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-36770            Doc 52            Filed 04/16/19    Entered 04/16/19 13:12:42                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $23,358.80
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $23,358.80


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,016.19
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,016.19

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACL Laboratories                          Unsecured         853.00           NA              NA            0.00        0.00
 Advocate Medical Group                    Unsecured      1,019.00            NA              NA            0.00        0.00
 American Homes 4 Rent                     Secured             0.00           NA              NA            0.00        0.00
 Cigna Health and Life Insurance Company   Unsecured         386.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured         500.00        968.74          968.74           0.00        0.00
 CMS Premium Collection Unit               Unsecured      1,172.00            NA              NA            0.00        0.00
 Department Of Education                   Unsecured      2,662.00       2,541.90        2,541.90           0.00        0.00
 Department of Veterans Affairs            Unsecured      9,135.00            NA              NA            0.00        0.00
 EMP of Cook County LLC                    Unsecured      1,100.00            NA              NA            0.00        0.00
 H&R Block                                 Unsecured         206.00           NA              NA            0.00        0.00
 Illiana Financial Credit Union            Unsecured          97.00           NA              NA            0.00        0.00
 Internal Revenue Service                  Priority       9,000.00       1,000.00        1,000.00        648.05         0.00
 Internal Revenue Service                  Unsecured           0.00      7,809.58        7,809.58           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         405.00        376.19          376.19           0.00        0.00
 Kankakee Federation Teacher CU            Unsecured           0.00        854.52          854.52           0.00        0.00
 Kankakee Federation Teacher CU            Unsecured           0.00        407.32          407.32           0.00        0.00
 Kankakee Federation Teacher CU            Unsecured           0.00      1,769.24        1,769.24           0.00        0.00
 Kankakee Federation Teacher CU            Unsecured           0.00      1,272.34        1,272.34           0.00        0.00
 Kankakee Federation Teacher CU            Unsecured      1,000.00         882.73          882.73           0.00        0.00
 MABT/Contfin                              Unsecured         774.00           NA              NA            0.00        0.00
 Matteson Orthodontics                     Unsecured      1,000.00            NA              NA            0.00        0.00
 Navient                                   Unsecured     62,990.00            NA              NA            0.00        0.00
 Payday Loan Store                         Unsecured         500.00      1,024.99        1,024.99           0.00        0.00
 Portfolio Recovery Associates             Unsecured         485.00        531.91          531.91           0.00        0.00
 Prestige Financial Services               Secured       27,570.77     28,070.77        28,070.77      8,826.14    2,279.11
 Resurgent Capital Services                Unsecured         409.00        452.43          452.43           0.00        0.00
 Resurgent Capital Services                Unsecured         520.00        533.02          533.02           0.00        0.00
 Silver Cloud Financial                    Unsecured         600.00        465.00          465.00           0.00        0.00
 Tidewater Credit Services                 Secured       18,818.00     18,818.00        18,818.00      5,015.91    1,573.40
 Tidewater Credit Services                 Unsecured            NA         505.99          505.99           0.00        0.00
 TLC Timeshare Liquidators                 Secured             0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-36770           Doc 52   Filed 04/16/19    Entered 04/16/19 13:12:42                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim        Claim         Principal       Int.
 Name                                Class   Scheduled        Asserted     Allowed          Paid          Paid
 Village Of Matteson             Unsecured         200.00             NA             NA           0.00        0.00
 Webbank-Fingerhut               Unsecured           0.00             NA             NA           0.00        0.00
 Webbank-Fingerhut               Unsecured           0.00             NA             NA           0.00        0.00
 Westgate Resorts Ltd            Secured             0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00               $0.00                   $0.00
       Mortgage Arrearage                                    $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                          $46,888.77          $13,842.05               $3,852.51
       All Other Secured                                     $0.00               $0.00                   $0.00
 TOTAL SECURED:                                         $46,888.77          $13,842.05               $3,852.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00                   $0.00
        Domestic Support Ongoing                                $0.00             $0.00                   $0.00
        All Other Priority                                  $1,000.00           $648.05                   $0.00
 TOTAL PRIORITY:                                            $1,000.00           $648.05                   $0.00

 GENERAL UNSECURED PAYMENTS:                            $20,395.90                    $0.00               $0.00


 Disbursements:

           Expenses of Administration                           $5,016.19
           Disbursements to Creditors                          $18,342.61

 TOTAL DISBURSEMENTS :                                                                          $23,358.80




UST Form 101-13-FR-S (9/1/2009)
Case 16-36770        Doc 52      Filed 04/16/19     Entered 04/16/19 13:12:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
